*408
ORDER

Neil Jorgensen appeals a district court judgment dismissing his civil rights action filed pursuant to the Age Discrimination in Employment Act of 1967 (ADEA”), 29 U.S.C. § 621, et seq. The parties have expressly waived oral argument, and this panel unanimously agrees that oral argument is not needed in this case. See Fed. R.App. P. 34(a).
The undisputed facts underlying this action are aptly summarized by the district court and will not be reiterated at length herein. Suffice it to say that Jorgensen filed his complaint alleging that he was discharged from his job as the General Manager of defendant Gannett Offset, Inc. due to his age (54 at the time of his discharge). The defendant filed a motion for summary judgment and Jorgensen responded. The district court granted summary judgment for the defendant. This timely appeal followed.
Upon de novo review, see Herman Miller, Inc. v. Travelers Indem. Co., 162 F.3d 454, 455 (6th Cir.1998), we conclude that summary judgment was proper for the reasons stated by the district court in its memorandum entered December 12, 2000. After the defendant articulated a legitimate nondiscriminatory reason for firing Jorgensen, Jorgensen did not show that the articulated reason was a pretext for a discriminatory motive. See Texas Dep’t of Community Affairs v. Burdine, 450 U.S. 248, 253, 101 S.Ct. 1089, 67 L.Ed.2d 207 (1981).
Accordingly, the district court’s judgment is affirmed.